 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
                                                            Case No.: 2:17-cv-00842-JAD-NJK
 4 Michael Cifaldo,
 5                     Plaintiff
 6 v.                                                                Order Adopting
                                                                Report & Recommendation
 7 BNY Mellon Investment Servicing Trust                           and Dismissing Case
   Company,
 8
                 Defendant                                              [ECF No. 26]
 9
10
11            Magistrate Judge Nancy J. Koppe recommends that I dismiss this case as a sanction for
12 plaintiff Michael Cifaldo’s willful refusal to meaningfully participate in this case.1 The deadline
13 for Cifaldo to object to that recommendation was March 6, 2019, and Cifaldo filed nothing.
14 “[N]o review is required of a magistrate judge’s report and recommendation unless objections
15 are filed.”2 Having reviewed the R&R, I find good cause to adopt it, and I do.
16            Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
17 Recommendation [ECF No. 15] is ADOPTED in its entirety.
18            IT IS FURTHER ORDERED that THIS CASE IS DISMISSED with prejudice due to
19 plaintiff’s willful refusal to comply with court orders despite warning that sanctions including
20 dismissal may result.
21
22
23
24
25
     1
26       ECF No. 15.
     2
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                     1
 1        The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE
 2 THIS CASE.
 3
         Dated: March 8, 2019
 4
                                                            ___
                                                              __ ___
                                                              __
                                                              ____  ________
                                                                          _________
                                                 _________________________________
 5                                                          ct Judge
                                                 U.S. District Judgge Jennif
                                                               Ju           fer A.
                                                                      Jennifer  A. Dorsey
                                                                                   D
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
